UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1562


BASHKIM BAJRAKTARI,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 18, 2013              Decided:   December 5, 2013


Before NIEMEYER, DAVIS, and FLOYD, Circuit Judges.


Petition dismissed in part, denied in part by unpublished per
curiam opinion.


Andrew P. Johnson, LAW OFFICES OF ANDREW P. JOHNSON, New York,
New York, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Melissa Neiman-Kelting, Senior Litigation Counsel,
Anthony J. Messuri, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bashkim Bajraktari, a native and citizen of Albania,

petitions for review of an order of the Board of Immigration

Appeals dismissing his appeal from the Immigration Judge’s order

denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.                              We dismiss in

part and deny in part the petition for review.

              Bajraktari     challenges            the       finding    below     that      no

exception applied to excuse the untimely filing of his asylum

application.      Under 8 U.S.C. § 1158(a)(3) (2012), the Attorney

General’s decision regarding whether an alien has complied with

the one-year time limit for filing an application for asylum or

established     changed      or    extraordinary             circumstances       justifying

waiver   of    that   time    limit      is       not     reviewable     by     any     court.

Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).                             Although

8    U.S.C.    § 1252(a)(2)(D)          (2012)          provides       that     nothing     in

§ 1252(a)(2)(B),      (C),        “or   in        any     other     provision      of     this

chapter . . . which limits or eliminates judicial review, shall

be construed as precluding review of constitutional claims or

questions of law,” this court has held that the question of

whether an asylum application is untimely or whether the changed

or    extraordinary        circumstances                exception      applies        “is    a

discretionary      determination         based          on   factual     circumstances.”

Gomis, 571 F.3d at 358 (emphasis omitted).                        Accordingly, “absent

                                              2
a   colorable     constitutional           claim       or    question       of    law,       [the

court’s]       review        of     the        issue        is     not      authorized         by

§ 1252(a)(2)(D).”            Id.        Because Bajraktari fails to raise any

such   issues,        we    lack    jurisdiction            to    review    this      finding.

We therefore     dismiss          the    petition      for       review    of    Bajraktari’s

asylum claim.

              Next,        Bajraktari      disputes         the     conclusion        that     he

failed   to    qualify       for    the    relief      of    withholding         of   removal.

“Withholding of removal is available under 8 U.S.C. § 1231(b)(3)

[(2012)] if the alien shows that it is more likely than not that

[his] life or freedom would be threatened in the country of

removal because of [his] race, religion, nationality, membership

in a particular social group, or political opinion.”                                     Gomis,

571 F.3d at 359 (internal quotation marks omitted); see 8 U.S.C.

§ 1231(b)(3).          We have reviewed the record and conclude that

substantial     evidence          supports     the     agency’s      determination           that

Bajraktari failed to demonstrate a clear probability of future

persecution     on     account       of    a   protected          ground.        Because      the

evidence does not compel us to conclude to the contrary, we

uphold the denial of relief.                    See Djadjou v. Holder, 662 F.3d

265, 273 (4th Cir. 2011), cert. denied, 133 S. Ct. 788 (2012).

Finally, we uphold the finding below that Bajraktari did not

demonstrate that it is more likely than not that he would be

tortured if removed to Albania so as to qualify for protection

                                                3
under the Convention Against Torture.           8 C.F.R. § 1208.16(c)(2)

(2013).

              We accordingly dismiss in part and deny in part the

petition for review.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                              PETITION DISMISSED IN PART,
                                                           DENIED IN PART




                                       4